UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 22-1125


In re: CLIFTON WILLIAM BATTS,

                     Petitioner.



                 On Petition for Writ of Mandamus. (5:21-hc-02239-M)


Submitted: March 29, 2022                                         Decided: April 1, 2022


Before HARRIS, QUATTLEBAUM, and HEYTENS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Clifton William Batts, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Clifton William Batts petitions for a writ of mandamus, alleging that the district

court has unduly delayed in ruling on his 28 U.S.C. § 2254 petition. He seeks an order

from this court directing the district court to act. The present record does not reveal undue

delay in the district court. Accordingly, we deny the mandamus petition and deny Batts’

motion for appointment of counsel. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                       PETITION DENIED




                                             2